Mr Justice Waterman delivered the opinion of the Court. We regret that we are unable to say that the evidence in this case was so clear that the court might properly have instructed the jury to find for the plaintiff the amount recovered by him, in which case appellant would have had no right to address the jury. As it was, the right of appellant's counsel to, for a reasonable time, argue his cause to the jury, was absolute. Carpenter v. First Nat’l Bank, 19 Ill. App. 549; Zweetush v. Lowry, 57 Ill. App. 106; Hettinger v. Beiler, 54 Ill. App. 320. Because appellant’s counsel was not permitted to make any argument to the jury, the judgment of the County’ Court is reversed and the cause remanded.